Citation Nr: 0322746	
Decision Date: 09/04/03    Archive Date: 09/08/03	

DOCKET NO.  97-34 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling. 

2.  Entitlement to an evaluation greater than 50 percent for 
PTSD prior to July 30, 1999. 

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Veteran, the veteran's daughter, and the veteran's sister


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1995 and July 1997 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The veteran, his sister, his 
daughter, and his representative appeared before the 
undersigned Acting Veterans Law Judge at a hearing at the 
Central Office in January 2003.


FINDINGS OF FACT

1.  The veteran's PTSD is more favorably evaluated under the 
criteria in effect prior to November 7, 1996.

2.  Prior to and from July 30, 1999, the veteran's PTSD has 
been manifested by nightmares, flashbacks, decreased 
concentration, depression, with GAFs ranging from 31 to 50, 
such that his reliability, flexibility and efficiency are 
impaired to an extent that he is demonstrably unable to 
obtain and retain substantially gainful employment.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD, prior to 
and from July 30, 1999, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (in effect prior to November 7, 1996); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.30, Diagnostic Code 9411 
(effective from November 7, 1996) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to notify and assist claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq.  (West 2002); 
38 C.F.R. §§ 3.102, 3.159.  The veteran and his 
representative were provided with statements of the case and 
supplemental statements of the case, as well as an April 2001 
letter, informing them of the governing legal criteria, the 
evidence considered, evidentiary development under the VCAA, 
and the reasons for the decisions reached.  In essence, the 
matter of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been afforded multiple VA examinations and 
multiple personal hearings.  Treatment records have been 
obtained.  There is no indication that any additional 
relevant evidence exists or that any further notification is 
required.  Therefore, the Board concludes that it may now 
proceed, without prejudice to the veteran, to decide the 
issues on appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

PTSD

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule of Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  Where 
compensation is awarded or increased pursuant to any act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 2002).  
Therefore, in this case the Board evaluated the veteran's 
PTSD under the old criteria both prior to November 7, 1996, 
and under the new criteria from November 7, 1996, finding 
that his service-connected PTSD is more favorably evaluated 
under the old criteria.

The RO awarded a 50 percent evaluation for the veteran's 
PTSD, effective prior to July 30, 1999, and a 70 percent 
evaluation effective from July 30, 1999.  In order for the 
veteran to be awarded a 100 percent scheduler evaluation 
under Diagnostic Code 9411, effective prior to November 1996, 
symptomatology must be such as to produce total isolation in 
the community, or exhibit totally incapacitating 
psychoneurotic behavior equating to a profound retreat from 
mature behavior, or be demonstrably unable to obtain or 
retain employment.  He only need meet one of the criteria to 
be awarded a 100 percent evaluation.  See Johnson v. Brown, 
7 Vet. App. 95 (1995).

A May 1995 social industrial survey revealed the 
interviewer's impression that the veteran had chronic severe 
PTSD.  An August 1995 VA psychiatric examination indicated 
that the veteran's overall affect was that of profound 
depression and he was obviously and enormously distressed.  
He had decreased concentration, and daily flashbacks and 
nightmares.  The examiner commented that it was very unlikely 
that the veteran would seek or procure employment during any 
foreseeable future.  The diagnoses included PTSD and major 
depression and the Global Assessment of Functioning (GAF) was 
50.  The examiner indicated that the veteran had very clear 
occupational, vocational, and social impairment consequent to 
his experiences during his service in Vietnam. 

A March 1997 VA hospital discharge summary revealed that the 
veteran's GAF was 31 to 40 and had been 41 to 50 during the 
prior year.  

At a January 1998 VA psychiatric examination, the veteran 
reported that he continued to experience nightmares, was 
hypervigilant, and had recurring intrusive thoughts of events 
while in Vietnam.  The diagnoses included PTSD with 
depressive features and the examiner indicated that the 
veteran's level of social, vocational, and industrial 
adjustment appeared to be significantly impaired.  The 
veteran's GAF score was 31 to 41 for the past year and at the 
present time.

A November 1999 VA psychiatric examination report referred to 
a February 1999 VA doctor's note indicating that the veteran 
was completely and totally disabled by his chronic PTSD.  The 
examiner noted that the veteran's sleep impairment was 
chronic in nature and that the veteran continued to have 
frequent nightmares and flashbacks.  His short-term memory, 
concentration, and judgment were severely impaired and his 
mood was severely depressed.  The examiner indicated that the 
veteran continued to struggle with all the major symptoms of 
his PTSD, and that his symptoms appeared to be frequent and 
severe in nature with no real periods of remission during the 
prior 12 months.  The diagnoses included chronic severe PTSD 
with a GAF of 40.  The examiner commented that the veteran 
was totally unable to establish and maintain any effective 
social and occupational relationships due to his PTSD.  The 
examiner agreed with the prior VA doctor's statement that the 
veteran is completely and totally disabled by his chronic 
PTSD. 

Private treatment records, dated in 2001 and 2002, reflect 
that the veteran's GAF ranged from 30 to 50 and his PTSD 
symptoms were not expected to improve.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th edition (DSM-IV) reflects that a GAF score of 41 to 50 
indicates serious symptoms or any serious impairment in 
social or occupational functioning such as no friends, or 
unable to keep a job.  A GAF of 31 to 40 indicates some 
impairment in reality testing or communication or major 
impairment in several areas such as work, with inability to 
work.  

A review of the record indicates that both prior to and from 
July 30, 1999, competent medical evidence indicates that the 
veteran was unemployable due solely to his PTSD symptoms and 
he was assigned GAF's that are consistent with the conclusion 
that he is unemployable due to his PTSD.  Therefore, the 
Board concludes that the record supports a finding that a 
100 percent evaluation for PTSD is warranted on the basis 
that the veteran is unemployable due to his service-connected 
PTSD.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
Johnson.




ORDER

An total schedular evaluation of 100 percent for PTSD is 
granted prior to and from July 30, 1999, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

VA medical records from July 1996 to August 2000 revealed 
mild spondylotic spurring in the lumbosacral spine, mild 
disc-space narrowing with multilevel discogenic and facet 
degenerative changes and diagnoses of lumbar disc disease 
with radiculopathy and mild degenerative changes.  The VA 
physicians seem to indicate that the veteran's lumbosacral 
strain and lumbar disc disease are related.  As these 
diagnoses were set forth in VA medical records, the Board 
finds this is an informal claim of service connection for 
lumbar disc disease.  As such, the Board finds that the issue 
of entitlement to service connection for lumbar disc disease 
is inextricably intertwined with the issue of entitlement to 
increased evaluation for lumbosacral strain.  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  Inasmuch as the issue of entitlement 
to service connection for lumbar disc 
disease is deemed to be "inextricably 
intertwined" with the issue of increased 
evaluation for lumbar strain, the RO 
should take appropriate adjudicative 
action on this issue.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and severity of his lumbar disc 
disease.  The examiner should state 
whether the veteran's lumbar disc disease 
is related to his service-connected 
lumbar strain and whether it is possible 
to differentiate between of the symptoms 
that are attributable to the service-
connected lumbar strain from those that 
are due to lumbar disc disease.  A 
complete rationale for any opinion 
expressed must be provided.  The claims 
folder is to be made available to the 
examiner.  

3.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.
 
4.  After completion of the above, the RO 
should readjudicate the veteran's claim.  
If the determination remains unfavorable 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




                       
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

